DETAILED ACTION
	This is a non-final rejection in response to application filed 8/16/2021. Claims 1-4 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bailey et al. (US 20100064690).

	Regarding independent claim 1, Bailey teaches a method of making a fuel injector 12, comprising: 
positioning an inner body 64 within an outer body 76; 
engaging a retention tab 70 of the inner body within a retention groove 68 defined within an inner surface of the outer body [0021]; 
retaining the inner body relative to the outer body [0021]; 
heating the inner body and the outer body to define a joint axially offset from the retention tab along the inner body (inherent, this is how braze is applied); and 
redundantly retaining the inner body within the outer body with the joint (this is the case as it is being held in place by both braze and tab).
Regarding dependent claim 2, Bailey teaches further comprising seating a braze ring 74 on the inner body at a location axially offset from the retention tab along the inner body (as shown on inner body 64 in figure 4).

Regarding dependent claim 3, Bailey teaches wherein heating the inner body and the outer body includes interfusing material from the outer body with the inner body in a welding operation [0021, as the braze connects the outer and inner bodies together]. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741